DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The present amendments to the Claims and Specification overcome all outstanding objections of record.

Regarding claim 1, the prior art neither teaches nor reasonably suggests the combination of:
a) compacting granular material in a slurry to form one or more pucks;
b) irradiating a section of the one or more pucks with x-rays and detecting the radiation transmitted through the pucks;
c) irradiating a section of reference material with x-rays and detecting the radiation transmitted through the reference material; and
d) comparing the x-rays transmitted through the one or more pucks with the x-rays transmitted through the reference material to compute one or more particle characteristics of the granular material,
as required by the combination as claimed.
Grader (US 9,746,431 B2) teaches all aspects of the claimed invention except for compacting the granular material in the slurry to form one or more pucks.  Grader specifically preserves space between the pieces of the core sample when formed into pucks 501 in order to characterize each piece individually as part of an offline process (steps 101-104, also see col.16, lines 18-25).  As such, compacting the granular material would work against the disclosed purpose and advantages thereof.
Juillet (US 3,499,144) teaches the practice of compressing granular material from a dry flow of material into pucks (“tablet”) for x-ray fluorescence analysis, where the formation of the tablets enables near real-time analysis of the flow with a sufficient degree of uniformity between samples (col.2, lines 12-32).  However, the granular material is meant to be representative of the entire flow contents, not a separated component from a slurry (col.2, lines 1-11 and col.5, lines 1-4, the process being detailed from col.3, line 22, through col.4, line 75).  Further, Juillet performs fluorescence analysis for determining the density of the pucks rather than detecting x-rays transmitted through the material, and does not use a reference material for standardization.
Rhoanglo (GB 974393) teaches the practice of performing x-ray fluorescence on an entire pulp or slurry flow in real-time (p.2, lines 11-13; optimized for turbulent flow: p.2, lines 16-21) and measuring the transmitted x-rays in order to correct for density variability in the contents and flow of the pulp as it passes through the sample chambers 12-17 (p.1, lines 31-51).  Rhoanglo uses a reference sample 18 as an occasional calibration check (p.3, lines 74-93).
The homogenization of the compacted pucks of Juillet does not suggest to one of ordinary skill in the art that such a device would benefit from adding the measurement of transmitted x-rays through the sample for correcting for density variations, as in the case of Rhoanglo.  Similarly, Rhoanglo compensates for density variations by providing the x-ray transmission measurements, and thus would not gain an advantage by forming pucks, both in terms of the delayed time for forming the pucks and the stark differences in the material streams: such a modification would require more than routine experimentation in the art.
In either case, both Juillet and Rhoanglo teach measuring samples of the full flow of material, where the claim requires measuring only granular materials formed as a puck from a slurry, and further requires measuring both the material and reference materials for determining the particle characteristics of the sample.
Claims 2-13 are allowed by virtue of their dependence upon claim 1.

Regarding claim 14, the prior art neither teaches nor reasonably suggests the combination of:
a) a collection chamber for receiving one or more slurry streams;
b) a filtering assembly for filtering the one or more slurry streams to separate granular material from the slurry stream;
c) one or more pressing members for compressing the granular material to form one or more pucks;
d) a radiation source for irradiating the one or more pucks, and one or more detectors for detecting the x-rays transmitted through the one or more pucks; and
e) a processing unit for computing one or more particle characteristics of the granular material by processing measurement signals corresponding to x-rays transmitted through the one or more pucks by comparing the measurement signals to measurement signals corresponding to x-rays transmitted through a reference material,
as required by the combination as claimed.
Similar to the issues regarding claim 1 above, both Juillet and Rhoanglo sample and measure the entire material flow, rather than isolating a granular component thereof, where Juillet utilizes the formation of pucks for minimizing inhomogeneities between x-ray fluorescence samples of a dry material flow, and Rhoanglo utilizes x-ray transmission for compensating for density variations between x-ray fluorescence samples in a continuous wet material flow (pulp), while neither compute the characteristics of the sample based on measured sample and measured reference material.
Claims 15-21 are allowed by virtue of their dependence upon claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884